DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. (US 6,226,478 B1; hereafter Watanabe) in view of MORI et al. (cited by applicant, 2015/0147093 A1, Mori).  
WATANABE teaches, regarding claim 1, an image forming apparatus (shown in figure 1), comprising: a power source 161; a first coupling member configured to be rotated about a rotation axis by a driving force transferred from the power source 161, the first coupling member 139 having a first driving force transfer surface 139a (flat surface of the surrounding tubular member) that is perpendicular to the rotation axis of the first coupling member 139; and a cartridge B including: a second coupling member 137 configured to rotate about a rotation axis [in a state of being adsorbed to the first coupling member 139], the second coupling member 137 having a second driving force transfer surface 137a that is perpendicular to the rotation axis of the second coupling member 137; and 
Regarding claim 5, the second driving force transfer surface is disposed not in a center portion including the rotation axis, but in a region surrounding the center portion, when viewed from the direction of the rotation axis (the second coupling member is twisted as discussed in column 19, lines 23-24; the top surface is perpendicular of the axis since it recites that it is only twisted in the axis direction).
Watanabe does not teach an electrostatic adsorption force.  Mori teaches an electrostatic adsorption force to ensure the coupling of at least two rotating members which are rotating together.  The traditional pulley coupling haves an additional electrostatic adsorption force for achieving a rotational force to a 
Both Watanabe and Mori are concerned with process cartridges for image forming devices.  Mori teaches a traditional coupling having electrostatic adsorption force for achieving rotational force to a cartridge component.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Mori with the teaching of Watanabe to better control the rotation of the components of an image forming cartridge.
Allowable Subject Matter
Claims 2-4 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 The claim remain rejected as discussed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-21594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        



QG